         Case 2:19-cr-00094-JAD-EJY Document 45 Filed 07/02/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00094-JAD-EJY
 4
                  Plaintiff,                         ORDER
 5
           v.
                                                           ECF No. 44
 6
     RUBEN CASTRO-DELGADILLO,
 7
                  Defendant.
 8
 9
10         Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the sentencing hearing currently scheduled for Monday, July 6, 2020 at 11:00 a.m., be

12   vacated and continued to September 14, 2020, at 3:00 p.m.

13         DATED this 2nd day of July, 2020.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
